*845Proceeding pursuant to article 78 of the CPLR to review a determination of the appellant Zoning Board of Appeals denying petitioner’s application for a variance, the appeal is from an order of the Supreme Court, Putnam County, dated July 25, 1972, which annulled the determination and remitted the matter to said board for further consideration thereon de nova so that the variance or a reasonable exception may be granted, subject to reasonable conditions. Permission to appeal from the order, which is nonfinal, is hereby granted by Mr. Justice Shapiro (see CPLR 5701, .subds. [b], [c]). Order affirmed, without costs. No opinion. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.